United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       April 9, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-30861
                            Summary Calendar
                        _______________________

                           STACEY W. BRACKENS,

                                                     Plaintiff-Appellant,

                                  versus

                        GLORIA BRACKENS LEONARD;
                    GEORGIA MAE BRACKENS MCGOLTHEN;
                           TOMMY RAY BRACKENS;
                              DAVID LEBARON

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                for the Western District of Louisiana
                           No. 5:05-CV-1377


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

           In this case, brought in federal court based on diversity

of citizenship, the district court correctly held that Plaintiff

Stacey Brackens did not allege an amount in controversy exceeding

$75,000, as required by 28 U.S.C. § 1332(a).         The district court’s

order dismissing the case for lack of subject matter jurisdiction

is therefore AFFIRMED.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.